Citation Nr: 1523893	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for mild colitis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to February 2005.

In September 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the appeal period, colitis has been manifested by frequent bowel movements with abdominal cramping and occasional nausea, nocturnal symptoms and blood in stools.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent rating for colitis, but no more, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7323 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's colitis has been currently evaluated as 10 percent disabling, effective May 4, 2010, under DC 7323.  This is the most appropriate code because he has been diagnosed with colitis and his symptoms fit within the disability picture described by the ratings.

The provisions of DC 7323 allow for a 10 percent rating for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent rating requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.

The Veteran asserts the following: that he experiences loose stool bowel movements of up to 10 per day and on average of 4 to 5 per day, he has unbearable cramping when he had a bowel movement, blood in his stool, the need for medication three times a day to control his frequent bowel movements and cramping, his intestinal problems affected his job as a correctional officer because he always has to be near a bathroom, and painful cramping at night which causes him to lose sleep.

At a June 2010 VA examination, the Veteran reported having flare-ups of stools occurring 8 to 10 times per day, but regularly occurring at least 4 to 5 times a day.  He noticed small specks of bright red blood in his stool at times or after a bowel movement.  He also had some increase in mucus in the stools.  He had frequent abdominal cramping preceding his bowel movements.  He reflected that some raw foods such as sushi might aggravate his symptoms.  No weight loss was found.  Upon objective evaluation, the examiner found that the Veteran had mild nonlocalized abdomen tenderness and generally hyperactive bowel sounds heard in all quadrants of the abdomen.  The diagnosis was mild chronic colitis associated with frequent loose stools and recurrent abdominal pain.  

A September 2010 private treatment record reflects that the Veteran complained of diarrhea up to 10 times per day and nocturnal symptoms 2 times a night which could be associated with fecal urgency, rectal cramping and aching and lower abdominal pain.  He endorsed occasional nausea, but no vomiting, and occasional chills and sweats.  He also reported blood in stool mixed and on paper.  The diagnosis was microscopic colitis and ulcerative colitis.  

Following an upper endoscopy and a colonoscopy in October 2010, the Veteran's private treating physician reported that the Veteran's small intestine showed no signs of inflammation or celiac disease and the colon biopsies were all normal; therefore, colitis was not shown.

A November 2010 private treatment record reflects that the Veteran's symptoms were improving and that the frequency of his stool had decreased from 10 to 3 per day.  The stools were not fully formed but his medication helped to keep them in some form.  Without the medication, the stools would be looser.  He also took medication for his cramping which was effective.  He had no nausea or nocturnal stools.  

At a June 2012 VA examination, the Veteran reported having liquid to loose stools occurring 3 to 4 times a day.  Prior to taking his medication, he had 10 episodes per day.  He had worsening diarrhea and cramping after eating.  He had nausea 1 to 2 times per day.  He had occasional blood in his stools with bowel movements.  The examiner noted that the Veteran had occasional episodes of bowel disturbance with abdominal distress.  No weight loss, malnutrition, serious complications or general health effects were found to be attributable to his intestinal problems.  The examiner noted that the Veteran's colitis did impact his ability to work as he needed to work near a bathroom, he would be unable to go on patrol, and his work was interrupted when he had a sudden onset of symptoms.  

At a December 2014 VA examination, the Veteran reported he currently had as many as 10 bowel movements per day with occasional blood in stools.  He required continuous medication to control his colitis.  The examiner noted that the Veteran did not have any episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.  No weight loss, malnutrition, serious complications or general health effects were found to be attributable to his intestinal problems.  The examiner found that the Veteran's colitis did not impact his ability to work and that the symptoms were at least as likely mild to moderate in nature.  The examiner noted the Veteran's reported frequent bowel movements, but found no objective findings of weight loss or an indication of malnutrition.

Based on a careful review of all the evidence of record, the colitis symptoms most nearly approximate moderately severe with frequent exacerbations.  During the entire appeal period, the Veteran has consistently reported that he experienced frequent loose stool bowel movements up to 10 times per day with abdominal distress and occasional blood in stool, nausea, and nocturnal symptoms.  The frequency of his bowel movements was only reduced with constant medication.  He reported needing to be near a bathroom at work in order to respond to a sudden onset of symptoms, which also limited his ability to go on patrol.  

Therefore, resolving all reasonable doubt in favor of the Veteran, and based on his competent and credible statements, a 30 percent rating for colitis is warranted. Of note, he has indicated that he would be satisfied with the now-30 percent rating.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable decision in granting a 30 percent evaluation for mild colitis, which the Veteran stated would satisfy his claim, all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


ORDER

A 30 percent rating, but no more, for colitis is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


